Case 2:19-cv-06664-DSF-PLA Document 1 Filed 08/01/19 Page 1 of 5 Page ID #:1



  1   Ronald N. Richards (SBN 176246)
      LAW OFFICES OF RONALD RICHARDS & ASSOCIATES, A.P.C.
  2   P.O. Box 11480
      Beverly Hills, CA 90213
  3   Telephone: (310) 556-1001
      Facsimile: (310) 277-3325
  4   Email: ron@ronaldrichards.com
  5   Geoffrey S. Long (SBN 187429)
      LAW OFFICES OF GEOFFREY LONG, A.P.C.
  6   1601 N. Sepulveda Blvd., No. 729
      Manhattan Beach, CA 90266
  7   Telephone: (310) 480-5946
      Facsimile: (310) 796-5663
  8   Email: glong0607@gmail.com
  9   Attorneys for Specially Appearing Defendants NEM 2 LLC, a Nevada limited
      liability company, and NEIL MOFFITT, an individual
 10

 11                          UNITED STATES DISTRICT COURT
 12                FOR THE CENTRAL DISTRICT OF CALIFORNIA
 13

 14   PALUMBO DESIGN, LLC, a California )                     Case No.: 2:19-CV-06664
      limited liability corporation,             )
 15                                              )            SPECIALLY APPEARING
                    Plaintiff,                   )            DEFENDANTS’ NOTICE OF
 16                                              )            REMOVAL OF ACTION
            v.                                   )            UNDER 28 U.S.C. §1441(b);
 17                                              )            DECLARATION OF RONALD
      1169 HILLCREST, LLC, a Nevada              )            RICHARDS IN SUPPORT
 18   limited liability corporation, NEM 2 LLC, )             THEREOF
      a Nevada limited liability corporation fka )
 19   NAM 2, Neil Moffitt, an individual, and )               Action Filed:            5/30/2019
      DOES 1 through 10, inclusive,              )            Trial Date:              None Set
 20                                              )
                    Defendants.                  )
 21                                              )
                                                 )
 22                                              )
 23
            TO THE CLERK OF THE UNITED STATES DISTRICT COURT,
 24
      CENTRAL DISTRICT OF CALIFORNIA:
 25
            PLEASE TAKE NOTICE that Specially Appearing Defendants NEM 2
 26
      LLC (“NEM 2”) and NEIL MOFFITT (“Moffitt,” collectively “Defendants”)
 27
      hereby remove to this Court the State Court action described below:
 28

              SPECIALLY APPEARING DEFENDANTS’ NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441(B);
                             DECLARATION OF RONALD RICHARDS IN SUPPORT THEREOF
Case 2:19-cv-06664-DSF-PLA Document 1 Filed 08/01/19 Page 2 of 5 Page ID #:2



  1         1.        On May 30, 2019, Plaintiff PALUMBO DESIGN, LLC (“Plaintiff”),
  2   a California limited liability company, filed this action in the Superior Court of the
  3   State of California, County of Los Angeles, as Case No. 19STCV18838. Attached
  4   hereto as Exhibit “A” is a true and correct copy of the Summons on First Amended
  5   Complaint and First Amended Complaint. Plaintiff served the Summons on First
  6   Amended Complaint and First Amended Complaint (“FAC”) on July 2, 2019.
  7         2.        This action is a civil action of which this Court has original
  8   jurisdiction under 28 U.S.C. §1332, and is one which may be removed to this
  9   Court by Defendants, pursuant to the provisions of 28 U.S.C. §1441, in that it is a
 10   civil action between citizens of different states and in which the citizen of a foreign
 11   state is an additional party and the matter in controversy exceeds the sum of
 12   $75,000, exclusive of interest and costs.
 13         3.        Plaintiff is a California limited liability company bearing entity no.
 14   201408510736 with its headquarters and principal place of business in Los
 15   Angeles, California.
 16         4.        Defendant 1169 HILLCREST, LLC (“Hillcrest LLC”) is a Nevada
 17   limited liability company with its headquarters and principal place of business in
 18   Las Vegas, Nevada. NEM 2 LLC, formerly known as NAM 2 LLC, is the only
 19   member of Hillcrest LLC and is domiciled in and organized with its principal place
 20   of business in Nevada.
 21         5.        Defendant NEM 2 LLC, is a Nevada limited liability company with its
 22   headquarters and principal place of business in Las Vegas, Nevada. Its sole
 23   member is domiciled in and has his principal place of business in the United
 24   Kingdom.
 25         6.        Defendant Neil Moffitt is the sole member of NEM 2 LLC and is a
 26   citizen of the United Kingdom and is domiciled in and a resident of the United
 27   Kingdom.
 28                                                       1

                 SPECIALLY APPEARING DEFENDANTS’ NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441(b);
                                DECLARATION OF RONALD RICHARDS IN SUPPORT THEREOF
Case 2:19-cv-06664-DSF-PLA Document 1 Filed 08/01/19 Page 3 of 5 Page ID #:3



  1         7.        Plaintiff’s lawsuit asserts causes of action against Defendants for
  2   breach of written contract and quantum meruit. In addition to a prayer for
  3   disgorgement, declaratory relief, and an order for an accounting, Plaintiff seeks the
  4   reasonable value of its services in the amount of $2,000,000 (FAC at ¶ 54) and/or a
  5   development services fee equal to 40% of the net profits from the sale of a
  6   $20,000,000 plus piece of real property (FAC at ¶¶ 24, 25, and 49).
  7         8.        Thus, the amount in controversy in this action exceeds the $75,000
  8   jurisdictional limit established by 28 U.S.C. §1332(a).
  9         9.        Concurrently herewith, Defendants have filed a Notice of Filing
 10   Notice of Removal to Federal Court with the State Court.
 11         10.       The State Court First Amended Complaint and Summons on First
 12   Amended Complaint are the only pleadings which have been served on Defendants
 13   and, therefore, they are the only state court pleadings to produce to this Court at
 14   this time with this removal.
 15         11.       The undersigned counsel hereby certify that defendant 1169 Hillcrest,
 16   LLC consents to this removal.
 17
      Dated: August 1, 2019                            LAW OFFICES OF RONALD RICHARDS
 18                                                    & ASSOCIATES, APC
 19
                                                       By: /s/ Ronald Richards
 20                                                          Ronald Richards, Esq.
                                                       Attorneys for Specially Appearing
 21                                                    Defendants NEM 2 LLC and NEIL
                                                       MOFFITT
 22
      Dated: August 1, 2019                            LAW OFFICES OF GEOFFREY LONG,
 23                                                    APC
 24
                                                       By: /s/ Geoffrey Long
 25                                                          Geoffrey Long, Esq.
                                                       Attorneys for Specially Appearing
 26                                                    Defendants NEM 2 LLC and NEIL
                                                       MOFFITT
 27

 28                                                       2

                 SPECIALLY APPEARING DEFENDANTS’ NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441(b);
                                DECLARATION OF RONALD RICHARDS IN SUPPORT THEREOF
Case 2:19-cv-06664-DSF-PLA Document 1 Filed 08/01/19 Page 4 of 5 Page ID #:4



  1                     DECLARATION OF RONALD RICHARDS, ESQ.
  2         1.        I am an attorney at law duly licensed to practice before this Court and
  3   all of the courts of the State of California. I am admitted to practice law in the
  4   United States District Court, Central District of California, and all Courts in the
  5   State of California. I am the principal of the Law Offices of Ronald Richards &
  6   Associates, A.P.C., the attorneys for Defendant 1169 HILLCREST, LLC and
  7   Specially Appearing Defendants NEM 2 LLC and Neil Moffitt (collectively
  8   “Defendants”) in this action.
  9         2.        I have personal knowledge of the matters set forth herein, and if called
 10   to do so, could and would testify competently thereto.
 11         3.        This declaration is made in support of Defendants NEM 2 LLC and
 12   Neil Moffitt’s’ Notice of Removal of Action Under 28 U.S.C. §1441(b).
 13         4.        On May 30, 2019, Plaintiff PALUMBO DESIGN, LLC (“Plaintiff”),
 14   a California limited liability company, filed this action in the Superior Court of the
 15   State of California, County of Los Angeles, as Case No. 19STCV18838. Attached
 16   hereto as Exhibit “A” is a true and correct copy of the Summons on First Amended
 17   Complaint and First Amended Complaint (“FAC”). Plaintiff served the Summons
 18   on First Amended Complaint and First Amended Complaint on July 2, 2019.
 19         5.        This action is a civil action of which this Court has original
 20   jurisdiction under 28 U.S.C. §1332, and is one which may be removed to this
 21   Court by Defendants, pursuant to the provisions of 28 U.S.C. §1441, in that it is a
 22   civil action between citizens of different states and in which the citizen of a foreign
 23   state is an additional party and the matter in controversy exceeds the sum of
 24   $75,000, exclusive of interest and costs.
 25         6.        Diversity exists as Plaintiff is a California limited liability company,
 26   with its principal place of business/entity address, as listed with the California
 27   Secretary of State, being located in Los Angeles, CA.
 28                                                       3

                 SPECIALLY APPEARING DEFENDANTS’ NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441(b);
                                DECLARATION OF RONALD RICHARDS IN SUPPORT THEREOF
Case 2:19-cv-06664-DSF-PLA Document 1 Filed 08/01/19 Page 5 of 5 Page ID #:5



  1         7.        Defendant 1169 HILLCREST, LLC, is a Nevada limited liability
  2   company with its headquarters and principal place of business in Las Vegas,
  3   Nevada. NEM 2 LLC, f/k/a NAM 2 LLC, its only member, is domiciled in and
  4   organized with its principal place of business in Nevada.
  5         8.        Defendant NEM 2 LLC, is a Nevada limited liability company with its
  6   headquarters and principal place of business in Las Vegas, Nevada. Its sole
  7   member is a resident and citizen of the United Kingdom.
  8         9.        Defendant Neil Moffitt, the sole member of NEM 2, is a citizen and
  9   resident of the United Kingdom.
 10         10.       Plaintiff’s lawsuit asserts causes of action against Defendants for
 11   breach of written contract and quantum meruit. In addition to a prayer for
 12   disgorgement, declaratory relief, and an order for an accounting, Plaintiff seeks the
 13   reasonable value of its services in the amount of $2,000,000 (FAC at ¶ 54) and/or a
 14   development services fee equal to 40% of the net profits from the sale of a
 15   $20,000,000 plus piece of real property (FAC at ¶¶ 24, 25, and 49).
 16         11.       Thus, I believe that the amount in controversy in this action exceeds
 17   the $75,000 jurisdictional limit established by 28 U.S.C. §1332(a).
 18         12.       Concurrently herewith, Defendants have filed a Notice of Filing
 19   Notice of Removal to Federal Court with the State Court.
 20         13.       I certify that defendant 1169 Hillcrest, LLC consents to this removal.
 21         I declare under penalty of perjury under the laws of the United States of
 22   America the above to be true and correct and that this declaration was executed on
 23   August 1, 2019, at West Hollywood, California.
 24
                                                               /s/ Ronald Richards
 25                                                            Ronald Richards, Esq
 26
 27

 28                                                       4

                 SPECIALLY APPEARING DEFENDANTS’ NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441(b);
                                DECLARATION OF RONALD RICHARDS IN SUPPORT THEREOF
